            Case 2:20-mj-00488-NJK Document 16 Filed 08/24/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Ronal Lopez-Suastegui

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                             Case No. 2:20-mj-00488-NJK
11                  Plaintiff,                             Stipulation To Extend Deadlines To
12                                                         Conduct Preliminary Hearing And
            v.
                                                           File Indictment
13   RONAL LOPEZ-SUASTEGUI,
                                                           (Second Request)
14                  Defendant.
15
16          IT    IS    HEREBY        STIPULATED          AND      AGREED,        by    and     between
17   Nicholas A. Trutanich, United States Attorney, and Kimberly Frayn, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
19   Public Defender, and Raquel Lazo, Assistant Federal Public Defender, counsel for
20   Ronal Lopez-Suastegui, that the Court reschedule the preliminary hearing in this case for no
21   earlier than 90 days from the date of the filing of this stipulation. This request requires that the
22   Court extend two deadlines: (1) that a preliminary hearing be conducted within 14 days of a
23   detained defendant’s initial appearance, see Fed. R. Crim. P. 5.1(c); and (2) that an information
24   or indictment be filed within 30 days of a defendant’s arrest, see 18 U.S.C. § 3161(b).
25
26
                Case 2:20-mj-00488-NJK Document 16 Filed 08/24/20 Page 2 of 4




 1              The Stipulation is entered into for the following reasons:
 2              1.     The government has made a plea offer in this case that requires defendant to
 3   waive specific rights and hearings in exchange for “fast-track” downward departure under
 4   USSG § 5K3.1. This offer will be withdrawn if it is not timely accepted before this matter is
 5   indicted and before a preliminary hearing is held.
 6              2.     Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the
 7   preliminary hearing within a reasonable time, but no later than 14 days after the initial
 8   appearance if the defendant is in custody . . . .”
 9              3.     However, under Rule 5.1(d), “[w]ith the defendant’s consent and upon a
10   showing of good cause—taking into account the public interest in the prompt disposition of
11   criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more times
12   . . . .”
13              4.     Furthermore, under the Speedy Trial Act, 18 U.S.C. § 3161(b), “[a]ny
14   information or indictment charging an individual with the commission of an offense shall be
15   filed within thirty days from the date on which such individual was arrested or served with a
16   summons in connection with such charges.”
17              5.     Defendant needs additional time to review the presentence investigation report
18   to make an informed decision as to how to proceed, including whether to accept the fast-track
19   plea agreement.
20              6.     Accordingly, the parties jointly request that the Court schedule the preliminary
21   hearing in this case no sooner than 90 days from today’s date.
22              7.     Defendant is in custody and agrees to the extension of the preliminary hearing
23   deadline imposed by Rule 5.1(c) and waives any right to remedies under Rule 5.1(c) or 18
24   U.S.C. § 3161(b), provided that the information or indictment is filed on or before the date
25   ordered pursuant to this stipulation .
26              8.     The parties agree to the extension of that deadline.
             Case 2:20-mj-00488-NJK Document 16 Filed 08/24/20 Page 3 of 4




 1           9.      This extension supports the public interest in the prompt disposition of criminal
 2   cases by permitting defendant to consider entering into a plea agreement under the United States
 3   Attorney’s Office’s fast-track program for § 1326 defendants.
 4           10.     Accordingly, the additional time requested by this stipulation is allowed under
 5   Federal Rule of Criminal Procedure 5.1(d).
 6           11.     In addition, the parties stipulate and agree that the time between today and the
 7   scheduled preliminary hearing is excludable in computing the time within which the defendant
 8   must be indicted and the trial herein must commence pursuant to the Speedy Trial Act, 18
 9   U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and
10   (iv).
11           This is the second request for an extension of the deadlines by which to conduct the
12   preliminary hearing and to file an indictment.
13           DATED this 21st day of August 2020.
14     RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
       Federal Public Defender                        United States Attorney
15
16        /s/ Raquel Lazo                                /s/ Kimberly Frayn
       By_____________________________                By_____________________________
17
       RAQUEL LAZO                                    KIMBERLY FRAYN
18     Assistant Federal Public Defender              Assistant United States Attorney

19
20
21
22
23
24
25
26
           Case 2:20-mj-00488-NJK Document 16 Filed 08/24/20 Page 4 of 4




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:20-mj-00488-NJK
 4
                    Plaintiff,                            [Proposed] Order on Stipulation to
 5
                                                          Extend Deadlines to Conduct
            v.
 6                                                        Preliminary Hearing and File Indictment
     RONAL LOPEZ-SUASTEGUI,
 7
                    Defendant.
 8
 9
10          Based on the stipulation of counsel, good cause appearing, and the best interest of justice
11   being served; the time requested by this stipulation being excludable in computing the time
12   within which the defendant must be indicted and the trial herein must commence pursuant to
13   the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of Criminal
14   Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):
15          IT IS ORDERED that the preliminary hearing currently scheduled for Thursday,
16   September 24, 2020 at 4:00 p.m., be vacated and continued to _____________________ at the
                                                                  November 30, 2020, at 4:00
17   hour of
     p.m., in_______ ___.m.
              Courtroom 3C.
18
            DATED this 24th
                       ____ day of August 2020.
19
                                                                              ___
                                                 ___________________________________
20
                                                  UNITED
                                                 NANCY  J.STATES
                                                          KOPPE MAJISTRATE JUDGE
21                                               UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
